Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed headlamp comprising a detailed first lighting assembly, a detailed second lighting assembly wherein the second lighting assembly extends along at least 20% of a circumference of a strap and wherein the second lighting assembly follows a curvature of the strap in combination with other features of the claim.  Regarding claim 12, prior art of record does not teach above cited first and second lighting assembly including a wire extending between the first lighting assembly and the second lighting assembly, the wire including coils positioned along an elastic portion of the strap to permit expansion and contraction of the wire in combination with other cited features.  Regarding claim 18, prior art of record does not teach above cited first and second lighting assembly, an illumination element including an interior having a plurality of ridges configured to reflect light from the second light source in combination with other cited features. Dependent claims are allowable since they depend on allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /Vip Patel/
Primary Examiner
     									   Art Unit 2879